Citation Nr: 0517920	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $4,093.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  He died in July 1989, and the claimant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Committee on 
Waivers and Compromises (Committee) which determined that the 
veteran did not file a timely request for a waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $4, 093.00.  

Review of the claims file reflects that the appellant had 
indicated that she wished to appear for a hearing before a 
Veterans Law Judge.  Accordingly, this case was remanded to 
the RO in December 2004 to afford the appellant the requested 
hearing.  In May 2005, the veteran gave testimony at a video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a letter dated on July 31, 1992, the appellant was 
notified of an overpayment of pension benefits in the amount 
of $4,093.00, of the right to request waiver of recovery of 
the overpayment, and of the 180 day time limit to request 
waiver.  The letter was sent to her last known address of 
record at the time, and was not returned as undeliverable.

2.  In May 2001, the RO received the appellant's request for 
a waiver of overpayment.

3.  The evidence of record does not demonstrate that the 
appellant submitted a request for waiver of recovery of the 
overpayment of pension benefits within 180 days from July 31, 
1992.


CONCLUSION OF LAW

The appellant's request for waiver of the recovery of the 
assessed overpayment of pension benefits, in the amount of 
$4,093.00, was not timely filed.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has submitted a timely claim for waiver of 
recovery of an overpayment of pension benefits in the amount 
of $4,093.00.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b).  The 180 day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. 
§ 5302(a).

The evidence in this case shows that the appellant was in 
receipt of pension benefits.  In July 1992, the RO terminated 
this pension effective on September 1, 1991, based on the 
discovery of additional income received by the appellant from 
the Social Security Administration.  

On July 31, 1992, the VA Debt Management Center in St. Paul, 
Minnesota sent the appellant a letter notifying her of the 
overpayment and of her right to request waiver of recovery of 
the overpayment (including the 180 day time limit for such a 
request).  That letter was mailed to the appellant at her 
address of record at that time.  The letter was not returned 
as undeliverable and she does not allege that it was not 
received.  

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall 
promptly demand, in writing, payment of the debt.  Further, 
VA shall notify the debtor of his or her rights and remedies 
in connection with the debt and the consequences of failure 
to cooperate with collection efforts.  38 C.F.R. § 1.911(b).  
Notification is sufficient when sent by ordinary mail 
directed to the debtor's last known address and not returned 
as undeliverable by postal authorities.  38 C.F.R. 
§ 1.911(e).

The Board observes that the RO did not receive a claim for a 
waiver of the overpayment until May 2001, significantly more 
than 180 days from the July 31, 1992, notice of the 
overpayment. 

At a May 2005 Board hearing, the appellant testified that she 
did not request a waiver of the debt because she was 
psychiatrically impaired due to the violent murder of her 
first husband and her father.  In this regard, it is noted 
that the appellant does not argue and the evidence of record 
does not suggest that she was incompetent at the time of her 
July 31, 1992, notice of overpayment.

In sum, the appellant was notified of this debt in July 1992 
and communication received at the RO in May 2001 is the first 
communication from her that could be construed as a request 
for a waiver of recovery of overpayment.  Such communication 
was well after the 180-day time limit for requesting waiver, 
and the evidence shows no basis for extending that time 
limit.  

The Board acknowledges that the appellant has reported that 
she is in receipt of treatment for cancer.  Although the 
Board is sympathetic to the appellant's impaired health, 
inasmuch as the waiver request was not timely filed, the 
merits of waiver of recovery of the $4,093.00 overpayment of 
pension benefits may not be considered.

Specifically, the law is clear that a request for waiver of 
recovery of an overpayment must be filed with the agency of 
jurisdiction within the appropriate time frame.  Because the 
appellant did not file a timely request for waiver, the Board 
does not have jurisdiction over the merits of the issue.  
Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, her claim must be denied.

As a final note, the Board points out that in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, to specifically include claims regarding 
the timeliness of requests for waiver of recovery (the Court 
pointed out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51)).  Therefore, the VCAA is not for 
application in this matter.


ORDER

The claim for waiver of recovery of an overpayment of pension 
benefits in the amount of $4,093.00 was not timely filed and 
the appeal is denied. 


_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


